GIERKE, Justice.
David Shulstad appeals from a district court judgment dismissing his products liability action. The district court granted the motion of appellee, Berkel, Inc., d/b/a United States Slicing Machine Co., Inc. (Berkel), for summary judgment pursuant to § 28-01.1-02 of the North Dakota Century Code. We reverse and remand for trial.
On August 31, 1981, Shulstad, while employed by a retail meat market was severely injured. Shulstad was cleaning a meat grinder when a fellow employee turned on the power which engaged the auger. Shul-stad’s right hand was mangled and permanently injured. The meat grinder was manufactured by Berkel on July 8, 1965.
On appeal, Shulstad challenges the constitutionality of § 28-01.1-02, N.D.C.C., the “statute of limitation” of the North Dakota Products Liability Act. Recently, we considered the validity of § 28-01.1-02 and found it to be violative of Article I, § 21 of the North Dakota Constitution. Hanson v. Williams Co., 389 N.W.2d 319 (N.D.1986). Accordingly, we reverse and remand for trial.
VANDE WALLE, LEVINE and MESCHKE, JJ., concur.
*347ERICKSTAD, Chief Justice, dissenting,
I respectfully dissent for the reasons stated in my dissent in Hanson v. Williams Co., 389 N.W.2d 319 (N.D.1986).